                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

KEITH HARRY WASHINGTON, #1487958                §

VS.                                             §                CIVIL ACTION NO. 6:17cv401

LORIE DAVIS, ET AL.                             §

                   MEMORANDUM OPINION ADOPTING THE REPORT
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Keith H. Washington, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. §1983 complaining of alleged deprivations of his constitutional rights. The case was

referred to the United States Magistrate Judge, the Honorable K. Nicole Mitchell.

       On October 25, Washington filed a motion for voluntary dismissal, (Dkt. #61), asking the

Court to dismiss his lawsuit. Subsequently, Judge Mitchell then issued a Report, (Dkt. #62),

recommending that Washington’s motion for a voluntary dismissal be granted and that his lawsuit

be dismissed without prejudice. A copy of this Report was sent to Washington at his address,

return receipt requested. The docket illustrates that he received a copy of the Report on November

26, 2018, (Dkt. #64). However, to date, no objections to the Report have been filed.

       Consequently, Washington is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #62), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Plaintiff’s motion for voluntary dismissal, (Dkt. #61), is GRANTED.

Plaintiff’s civil rights lawsuit is DISMISSED without prejudice. Finally, it is

       ORDERED that any and all motions which may be pending in this case are hereby

DENIED.


       So Ordered and Signed
       Jan 7, 2019




                                                2
